DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A display apparatus comprising: a display panel including a plurality of first display pads arranged in a first direction and a plurality of second display pads arranged in the first direction, wherein the second display pads are spaced apart in a second direction from the first display pads, and the second direction intersects the first direction; a main circuit board; a first flexible circuit board which connects the main circuit board to the first display pads; a second flexible circuit board which connects the main circuit board to the second display pads and overlaps at least a portion of the first flexible circuit board; a plurality of heat radiation members on the first flexible circuit board and the second flexible circuit board; and a deformation prevention member spaced apart from the heat radiation members and at least one of the first flexible circuit board and the second flexible circuit board, wherein the deformation prevention member includes a metal.” as recited claim 1, “A display apparatus comprising: a display panel including a plurality of 
            Claims 2-11 and 13-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 12.

 	The primary reason for allowance is the deformation prevention members are included to increase the rigidity of the flexible circuit boards. The heat radiation member absorbs heat generated from the driver chip, such that damage to the flexible circuit board due to the heat is effectively prevented. The display device has improved 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 20150201492-A1) and Moh (US 20120211772-A1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848